Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 16-BG-1069


IN RE SHERLOCK V. GRIGSBY,
                       Respondent.               Board Docket Nos. 14-BD-103,
                                                 14-BD-105, 14-BD-106 &
                                                 14-BD-107
Bar Registration No. 494432                      DDNs: 2013-D064, 2013-
                                                 D439, 2013-D240, 2013-D100

BEFORE: Beckwith, Associate Judge; McLeese, Associate Judge; and Farrell,
       Senior Judge.

                                  ORDER
                          (FILED – August 17, 2017)

       The Board on Professional Responsibility concluded that respondent
engaged in intentional misappropriation and recommends that the respondent be
disbarred. Neither respondent nor Bar Counsel has excepted to that conclusion and
recommendation. We therefore accept the Board’s recommendation. D.C. Bar R.
XI, § 9 (h)(2).

       Accordingly, it is ORDERED that respondent Sherlock V. Grigsby is hereby
disbarred from the practice of law in the District of Columbia. For purposes of
reinstatement, the period of disbarment will begin to run when Mr. Grigsby has
filed an affidavit demonstrating full compliance with D.C. Bar R. XI, § 14 (g).


                                     PER CURIAM